497 Pa. 587 (1982)
442 A.2d 693
James B. GALLARDY, Appellant,
v.
Lloyd Clair ASHCRAFT and Nancy Ann Ashcraft, his wife.
Supreme Court of Pennsylvania.
Argued March 2, 1982.
Decided April 2, 1982.
Francis J. Leahey, Jr., Ebensburg, George Gvozdich, Jr., for appellant.
Robert B. Mitinger, Jr., Miller, Kistler & Campbell, Bellefonte, for appellees.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.


*588 ORDER
PER CURIAM:
Appeal is dismissed as having been improvidently granted.